DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method of manufacturing a conformal thermal ground plane comprising forming first and second non-planar containment layers; forming a non-planar wicking layer; and, sealing the first and second non-planar containment layers thereby containing liquid and vapor cavities disposed between the first and second containment layers.
Prior art attributed to Hoffman et al. (US 2009/0025910 A1) discloses a method of manufacturing a vapor chamber structure comprising disposing liquid and vapor cavities between first and second non-planar containment layers; sealing the containment layers and charging the liquid cavity with a working fluid.  Hoffman fails to disclose or fairly suggest forming a planar wicking layer into a non-planar wicking layer having a non-planar shape.  Prior art reference attributed to Estes (US 2002/0134534 A1) discloses a method of making a two-phase cooling module comprising forming first and second planar containment layers and sealing at least a portion of the first non-planar containment layer to a portion of the second planar containment layer.  Estes fails to disclose or fairly suggest forming a planar wicking layer into a non-planar wicking layer having a non-planar shape.
In addition, “Ultra-thin sheet-shaped heat pipe ‘pera-flex’” Furukawa Review, No. 25 (2004), pp 64-66, hereinafter Furukawa, discloses the structure and operation of pera-flex including circulation of a working fluid in the pera-flex structure.  Furukawa fails to disclose or fairly suggest the affirmative method steps of forming first and second first planar containment layers into first and second containment layers; forming a planar wicking layer into a non-planar wicking layer having a non-planar shape and disposing the non-planar wicking layer and a vapor cavity into sealed first and second non-planar containment layers as recited by applicant’s claimed invention.
Applicant’s claimed invention requires the affirmative method steps, inter alia, of forming a planar wicking layer into a non-planar wicking layer having a non-planar shape and disposing the non-planar wicking layer and a vapor cavity between first and second non-planar containment layers.  One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method of manufacturing a conformal thermal ground plane as recited by the affirmative method steps of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726